



CONFIDENTIAL


SCOPIA CAPITAL MANAGEMENT LP
152 West 57TH Street, 33RD Floor
New York, New York 10019


Itron, Inc.
2111 North Molter Road
Liberty Lake, WA
Attn: Shannon Votava, General Counsel


October 25, 2016


Dear Ms. Votava:


Reference is made to that certain cooperation agreement (the "Cooperation
Agreement"), by and among Itron, Inc. (the "Company"), Coppersmith Capital
Management, LLC, Scopia Management, Inc. and certain of their affiliates
(collectively, "the Shareholders"), Jerome J. Lande and Peter Mainz. The
Shareholders understand that the Board of Directors of the Company proposes to
(i) increase the size of the Value Enhancement Committee (the "Committee")
established pursuant to the Cooperation Agreement from five (5) to six (6)
independent directors, (ii) appoint Timothy Leyden to the Committee to fill such
vacancy and appoint Mr. Leyden as Chairperson of the Committee and (iii) provide
that the size of the Committee be reduced automatically to five (5) members upon
the completion by Jon Eliassen of his current term as a director of the Company
at its May 2017 Annual Meeting of Shareholders and his resulting concurrent
cessation as a member of the Committee (collectively, the "Proposed Actions").
Pursuant to Section l(c) of the Cooperation Agreement, the Committee shall be
comprised of no more than five (5) independent directors. In accordance with the
Cooperation Agreement, the Shareholders hereby waive the requirement that the
Committee be comprised of no more than five (5) independent directors and hereby
consent to the Proposed Actions. Except as otherwise provided herein, the
Cooperation Agreement shall remain unchanged and in full force and effect. From
and after the execution of this letter agreement by the parties hereto, any
reference to the Cooperation Agreement shall be deemed to be a reference to the
Cooperation Agreement and this letter agreement.


This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Washington without reference to the
conflict of laws principles thereof. This letter agreement may be executed in
two or more counterparts, each of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties and delivered to the other party (including by means of
electronic delivery or facsimile). The terms and conditions of this letter
agreement shall be binding upon, inure to the benefit of, and be enforceable by
the ·parties hereto and their respective successors, heirs, executors, legal
representatives, and permitted assigns.


[Signature page follows]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this letter agreement has been duly executed and delivered
by the duly authorized signatories of the parties as of the date hereof.


COPPERSMITH VALUE PARTNERS II, LP
By: Coppersmith Capital Partners, LLC, its General Partner
By:
/s/ Jerome J. Lande
 
Name:
Jerome J. Lande
 
Title:
Managing Member
 
 
 
 
COPPERSMITH CAPITAL PARTNERS, LLC
By:
/s/ Jerome J. Lande
 
Name:
Jerome J. Lande
 
Title:
Managing Member
 
 
 
 
COPPERSMITH CAPITAL MANAGEMENT, LLC
By:
/s/ Jerome J. Lande
 
Name:
Jerome J. Lande
 
Title:
Managing Member
 
 
 
 
INDIVIDUALS:
By:
/s/ Jerome J. Lande
 
Name:
Jerome J. Lande
 
 
 
 
By:
/s/ Craig Rosenblum
 
Name:
Craig Rosenblum
 





[Signature Page to Letter Agreement]

--------------------------------------------------------------------------------





SCOPIA LONG LLC
 
 
SCOPIA WINDMILL FUND LP
SCOPIA LB LLC
 
 
SCOPIA INTERNATIONAL MASTER FUND LP
SCOPIA PX LLC
 
 
SCOPIA PX INTERNATIONAL MASTER FUND LP
SCOPIA PARTNERS LLC
 
 
SCOPIA LB INTERNATIONAL MASTER FUND LP
SCOPIA LONG INTERNATIONAL
 
SCOPIA LONG QP LLC
MASTER FUND LP
 
 
By: Scopia Capital Management LP, its Investment Manager
 
By: Scopia Management, Inc., its General Partner
 
By:
/s/ Matthew Sirovich
 
 
 
Name:
Matthew Sirovich
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
SCOPIA CAPITAL MANAGEMENT LP
 
By: Scopia Management, Inc., its General Partner
 
By:
/s/ Matthew Sirovich
 
 
 
Name:
Matthew Sirovich
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
SCOPIA CAPITAL GP LLC
 
 
By:
/s/ Matthew Sirovich
 
 
 
Name:
Matthew Sirovich
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
SCOPIA MANAGEMENT, INC.
 
By:
/s/ Matthew Sirovich
 
 
 
Name:
Matthew Sirovich
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
INDIVIDUALS:
 
 
 
By:
/s/ Matthew Sirovich
 
 
 
Name:
Matthew Sirovich
 
 
 
 
 
 
 
 
By:
/s/ Jeremy Mindich
 
 
 
Name:
Jeremy Mindich
 
 
 
 
 
 
 
 



[Signature Page to Letter Agreement]

--------------------------------------------------------------------------------





Itron, Inc.
By:
/s/ Philip Mezey
Name:
Philip Mezey
Title:
President and Chief Executive Officer





[Signature Page to Letter Agreement]